Citation Nr: 1411916	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-04 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, for accrued benefits purposes.

2.  Entitlement to a higher initial disability rating for an anxiety disorder, in excess of 10 percent for the period prior to June 9, 2009, and in excess of 30 percent for the period on and after June 9, 2009, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 to August 2007.  The Veteran died in December 2011.  The appellant is the surviving spouse of the Veteran, has substituted for the Veteran, and is pursuing the claims as an accrued benefits claimant.  See 38 U.S.C.A. § 5121A (West 2002).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in St. Petersburg, Florida, which granted service connection for an anxiety disorder and assigned an initial disability rating of 10 percent with an effective date of August 22, 2007, and denied service connection for a sleep disorder, a November 2008 rating decision which continued the 10 percent disability rating for an anxiety disorder and denied service connection for obstructive sleep apnea, and a September 2009 rating decision which again continued the 10 percent disability rating for an anxiety disorder and denied service connection for obstructive sleep apnea.  In March 2012, a Decision Review Officer (DRO) granted a higher disability rating of 30 percent for the anxiety disorder, and effectuated the award as of June 9, 2009, thus creating a "staged" initial rating.

The Board notes that the Veteran initially filed a claim for service connection for a sleep disorder in July 2007, which was denied in a rating decision dated February 2008, and a claim for service connection for obstructive sleep apnea in June 2008, which was denied in a rating decision dated November 2008.  New and material evidence was received by VA during the one year appeal period for both rating decisions, which was not considered by the RO; therefore, the February 2008 and November 2008 rating decisions did not become final, and the Board does not need to consider whether to reopen the issue of service connection for obstructive sleep apnea.  38 C.F.R. § 3.156(b) (2013).  The issue on appeal is service connection for obstructive sleep apnea.

Further, the Veteran initially filed a claim for service connection for an anxiety disorder in July 2007, in preparation of separation from service, which was granted in February 2008 and assigned an initial disability rating of 10 percent effective August 22, 2007.  In October 2008, within the one year appeal period, the Veteran received a VA mental health examination.  The report is of record and was not considered by the RO in assigning the Veteran's initial disability rating; therefore, the February 2008 initial rating decision did not become final, and the entire initial rating period from August 22, 2007 is currently on appeal before the Board.  38 C.F.R. § 3.156(b).

The Veteran testified before the undersigned Veterans Law Judge at a Washington, DC Board hearing in September 2013.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The instant appeal is from the initial rating assigned for the service-connected anxiety disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  The Board has, therefore, framed the issue as entitlement to a higher initial disability rating for an anxiety disorder, in excess of 10 percent for the period prior to June 9, 2009, and in excess of 30 percent for the period on and after June 9, 2009, for accrued benefits purposes.

The appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  At the September 2013 Board hearing, the appellant testified that a disability rating of 50 percent would satisfy the issue of entitlement to a higher initial disability rating for the anxiety disorder.  The instant Board decision, which grants a 50 percent disability rating for the entire period on appeal, represents a total grant of benefits concerning this issue.

The December 2011 death certificate lists obstructive sleep apnea as a contributing cause of the Veteran's death.  In January 2012, the appellant filed a claim for death benefits.  The RO in Philadelphia, Pennsylvania, denied service connection for cause of death in a rating decision dated May 2013.  To date, no notice of disagreement has been received by VA; therefore, the Board does not have jurisdiction over the matter.  As the instant decision grants service connection for obstructive sleep apnea, the issue of entitlement to service connection for cause of death is referred to the AOJ for reconsideration of the issue.  


FINDINGS OF FACT

1.  The Veteran had symptoms of obstructive sleep apnea during active service.

2.  The Veteran had symptoms of obstructive sleep apnea since service separation.

3.  The Veteran's obstructive sleep apnea was incurred in service.

4.  For the entire rating period from August 22, 2007, the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including threats of self-harm, panic attacks more than once per week, difficulty understanding complex commands, memory loss as to dates and people, anxious and depressed mood, flattened affect, rambling and disjointed speech, some social isolation, reduced motivation, and paranoid thoughts.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for obstructive sleep apnea, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2013).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for a 50 percent rating for an anxiety disorder for the entire initial rating period from August 22, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, for accrued benefits purposes, the Board grants service connection for obstructive sleep apnea and grants a higher initial disability rating of 50 percent for an anxiety disorder.  As such action represents a complete allowance of the appellant's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The appellant contends that the Veteran's obstructive sleep apnea originated in service.  Specifically, he contends and testified that the Veteran had symptoms of a sleep disability in service and since discharge from active service.  

After a review of all the evidence of record, lay and medical, the Board finds the Veteran had a current disability of obstructive sleep apnea, and that the evidence is in equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was "incurred in" service).  The Board notes that "apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).

The evidence that weighs against an incurrence of sleep apnea in service includes the service treatment records, which are absent for treatment for or diagnosis of obstructive sleep apnea.  Other evidence weighing against these findings includes a June 2011 VA examination in which the VA examiner opined that the Veteran's reported in-service insomnia was less likely than not related to the Veteran's diagnosed obstructive sleep apnea; however, the Board notes that the examiner's opinion was limited solely to the question of whether the reported insomnia was related to the later diagnosed sleep apnea, and did not address the Veteran's complaints of difficulty sleeping found within the service treatment records.  Further, the examiner explained that the insomnia was less likely than not related to the sleep apnea because a December 2007 sleep study reported a sleep efficiency of 87.8 percent, without explaining why this was relevant to the opinion.  For these reasons, the Board finds the June 2011 VA sleep apnea examination to be of limited probative value.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

Favorable evidence supporting the findings that the Veteran had symptoms of obstructive sleep apnea in service and since service separation includes the following.  On multiple occasions in service the Veteran reported difficulty sleeping.  In a post-separation service medical record dated November 2011, just three months after service separation, the Veteran expressed concerns that she may have sleep apnea, noting that the appellant worried about the fact she would stop breathing while she slept.  The Veteran's suspicions were confirmed in a sleep study conducted in December 2007, four months after service separation, which diagnosed her with severe obstructive sleep apnea.  The condition would need to be controlled with a continuous positive airway pressure (CPAP) machine.

At the September 2013 Board hearing, the appellant credibly testified that during service the Veteran would rarely sleep through the night, often sleeping for only two hours at a time.  The appellant testified that the Veteran would snore, and at times would stop breathing.  The appellant testified that he would have to nudge the Veteran to get her to breathe again.  The appellant testified that the Veteran told the appellant that while she was stationed in Kuwait the other service members would have to wake her because her snoring kept them up.  The Veteran would take regular naps due to lack of sleep, and she would often fall asleep while driving.  The appellant remembered the onset of symptoms, which were a nightly occurrence, as beginning on or about 2004.  The appellant further testified that the Veteran had not sought treatment for sleep apnea while in service because neither she nor the appellant knew her symptoms were the signs of a potentially serious medical condition.  

With regard to the assertions that the Veteran had obstructive sleep apnea symptoms in service and following service, the Board finds that the Veteran and the appellant are competent and credible to report the onset of symptoms of that disability, specifically snoring and cessation of breathing.  See Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  As such, the Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation, including snoring and cessation of breathing.  Such evidence tends to show the onset of sleep apnea symptoms during service, i.e., that obstructive sleep apnea was "incurred" in service.

In this regard, in the case of Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so "incurred in" service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). 

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's obstructive sleep apnea was related to service, that is, was incurred in service.  In this case, while the Veteran was afforded a VA examination for obstructive sleep apnea, the opinion was limited to the issue of whether the sleep apnea was related to the Veteran's in-service reports of insomnia.  As there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with obstructive sleep apnea a mere four months after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and the appellant's competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Disability Rating for an Anxiety Disorder

Disability ratings are determined by comparing a veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  A 10 percent disability rating will be assigned for an anxiety disorder which is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent rating will be assigned for an anxiety disorder which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for an anxiety disorder which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms   (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran was diagnosed with an anxiety disorder during service and was granted service connection for the disorder upon separation from service.  During service, in February 2006, the Veteran circled "yes" on a health history questionnaire to the question of "in the past few months have you been bothered by feeling down, helpless, panicky, or anxious?"  A November 2006 service treatment record reflects that the Veteran reported having intermittent episodes of anxiety with fears about her new child going to sleep.  In a July 2007 statement, the Veteran advanced that her anxiety medications were being increased due to anxiety about her upcoming service separation.

Prior to her death the Veteran was undergoing treatment for her anxiety disorder.  In December 2007, the Veteran received a mental health evaluation.  The Veteran reported crying, decreased motivation, difficulty focusing, poor self-esteem, and anxiety.  Her life was restricted due to her excessive and unfounded worries.  She would often check and recheck the locks on her home out of concern for herself and her children.  While in service her anxiety manifested as a fear of getting into trouble for arriving late to her shift.  She would often arrive one to two hours early to compensate.  The Veteran admitted to not previously seeking help for her anxiety out of fear that it would affect her job.  Her mood was noted as anxious.

A January 2008 VA mental health treatment record noted that the Veteran had an anxious mood with a mildly anxious affect.  The Veteran conveyed that she had a lot of anxiety, including concerns about safety and boundary issues.  A GAF of 
56 was assigned.  An April 2008 VA treatment record conveyed that the Veteran continued to be plagued by general anxiety, including situations in which she would imagine the worst case scenario.  She also discussed how she had been canceling appointments and arriving several hours early for other events due to her worry.  A GAF of 56 was assigned.

The report of an October 2008 VA mental health examination stated that the Veteran conveyed being scared all the time, feeling nervous, and worrying that people were judging her.  She was concerned that someone would break into her home and abduct her children.  These symptoms had manifested since separation from service at a mild to moderate level of severity.  She advanced not having any friends, and noted that she was not doing well in school and may have to drop a couple of classes because she was missing deadlines.  A GAF of 65 was assigned.

A March 2009 VA treatment record reported that the Veteran was paranoid and fearful, and that as a result she installed alarms and surveillance cameras in her home.  A GAF of 55 was assigned.  In a July 2009 treatment record, the Veteran discussed having an anxiety attack during a housewarming party which caused her to lock herself in a room for twenty minutes to cope.  A GAF score of 58 was assigned.

A VA mental health progress note dated August 2009 conveys that the Veteran arrived three days early for her appointment.  The examiner noted that the Veteran had an anxious mood and a reactive affect.  The Veteran reported that over the previous two weeks she experienced little interest or pleasure in doing things, was tired with little energy, felt bad about herself and/or felt that she let herself or her family down, and noted that her issues made it somewhat difficult to do her work, take care of things at home, and/or get along with other people.  A GAF of 58 was assigned.  

In September 2009, the Veteran received a VA mental health examination.  The Veteran advanced excessive worrying, feeling claustrophobic, having coughing fits when nervous, and getting nervous around crowds.  She would turn down invitations to socialize with friends, and she limited her travel due to her fear of driving.  The symptoms would occur daily to weekly and were moderately severe.  In her free time the Veteran would usually just stay home.  As a student, she had a hard time attending class for fear of being called on by the teacher or being judged by the other students.  A GAF of 60 was assigned.

A January 2010 VA treatment record noted that the Veteran had an anxious mood, reactive affect, and some psychomotor agitation.  A GAF of 58 was assigned.  An August 2010 treatment record noted that the appellant had called to report that the Veteran had made threats about hurting herself.  An October 2010 VA treatment record conveyed that the Veteran had thoughts of taking her own life.  She appeared to be struggling with depression, anxiety, and low self-esteem.  Over the previous two weeks, the Veteran conveyed having little interest or pleasure in doing things, feeling down, depressed, or hopeless, feeling tired or having little energy, feeling bad about herself, having trouble concentrating, and she advanced that these problems made it extremely difficult to do her work, take care of things at home, or get along with other people.  A GAF of 50 was assigned.

The Board notes that the Veteran received a VA mental health examination in March 2011.  The examination report appears to be missing from the record.  The following summary of the examination is taken from the March 2012 statement of the case (SOC).  As the appellant is receiving a total grant of the benefits sought, there is no harm to the appellant in relying on the SOC's recitation of the facts.  The VA mental examination report noted symptoms of excessive worrying, with fear of car accidents, home invasions, and her family getting hurt.  She also appeared to lack self-confidence.  The Veteran was unemployed and lacked a social network or leisure activities.  The examiner opined that there that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning.  A GAF of 65 was assigned.

In an April 2011 VA mental health treatment record, the Veteran's mood was noted as depressed and anxious, with an anxious affect.  In a final treatment note prior to her death, dated September 2011, the Veteran's affect/mood was reported as constricted/dysphoric.  A GAF of 50 was assigned.

At the September 2013 Board hearing, the appellant credibly testified to the following anxiety symptomatology suffered by the Veteran.  The Veteran had memory loss as to dates and people.  She also had difficulty following complex commands and would have to be run through the instructions step by step.  Her speech was sometimes rambling and disjointed.  The appellant testified that the Veteran had a flat affect and that after 2006 she refused to take family pictures due to the way she looked.

The appellant testified at the Board hearing that the Veteran's motivation was so low that she was unable to clean the home, prepare her children for the day, or sit through an entire movie.  She suffered from paranoia, fearing that someone would break into her home and/or attempt to kidnap her children.  As a result, the Veteran purchased a home security system which she kept armed at all times.  An additional worry concerning her children was that if they were not sent to school in a meticulous manner they would be taken from her.  She would also stop the appellant from getting gas at night for fear that someone was going to rob the convenience store.  She rarely went out with the appellant in a social setting after 2003, particularly due to her fear of getting into a car accident.  When in public the Veteran would tell the appellant that everybody was looking at and talking about her.  

The appellant further testified that the Veteran had expressed a desire to hurt herself as far back as when she was in service.  The appellant testified that the Veteran refused to get help for fear they would take away her service weapon which she needed for her job.  The appellant also testified that the Veteran had 12 to 14 panic attacks per day.  The appellant clarified that such incidents included immediately turning around and driving home after leaving to pick up the appellant, and being physically unable to take her hands off the steering wheel while sitting in her car.

The Board notes that the appellant's Board hearing testimony supports many of the contentions raised by the Veteran during her treatment for the anxiety disorder.  Resolving reasonable doubt in favor of the appellant, after a review of all the evidence, lay and medical, the Board finds that for the entire rating period the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including threats of self-harm, panic attacks more than once per week, difficulty understanding complex commands, memory loss as to dates and people, anxious and depressed mood, flattened affect, rambling and disjointed speech, some social isolation, reduced motivation, and paranoid thoughts.  The GAF scores ranged from 50 to 65.  These symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The appeal for a higher initial rating is fully granted in this Board decision.  At the September 2013 Board hearing, the appellant specifically indicated that a 50 percent initial disability rating would fully satisfy the appeal as to this issue.  See hearing transcript p. 27-28.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the appellant's waiver of the remaining aspects of the appeal for a higher initial rating for the anxiety disorder for accrued benefits purposes was knowing and intelligent, was made with representation and in the presence of his representative, and was supported by the appellant's testimony and the evidence of record. 

Because a 50 percent initial disability rating for an anxiety disorder was granted for the entire period on appeal, the appellant has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 50 percent for the entire period on appeal.  See 38 C.F.R. 
§ 20.204 (2013) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher initial disability rating in excess of 50 percent for the entire period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 
38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extra-Schedular Consideration

The Board has also evaluated whether the appellant's claim should be referred for consideration of an extra-schedular rating for an anxiety disorder under 38 C.F.R. 
§ 3.321(b)(1) (2013). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for an anxiety disorder which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment and symptoms which falls squarely within the diagnostic criteria for a 50 percent disability rating for all relevant periods. 

For the entire period, the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including threats of self-harm, panic attacks more than once per week, difficulty understanding complex commands, memory loss as to dates and people, anxious and depressed mood, flattened affect, rambling and disjointed speech, some social isolation, reduced motivation, and paranoid thoughts; and GAF scores ranging from approximately 50 to 65.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's anxiety disorder has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

In addition, as the appellant has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 50 percent, the full grant of benefits in this case also effects withdrawal of extra-schedular rating considerations.  See 38 C.F.R. § 20.204.  For these reasons, any questions of an extra-schedular disability rating are also rendered moot with no remaining questions of law or fact to decide.


ORDER

Service connection for obstructive sleep apnea, for accrued benefits purposes, is granted.

A 50 percent initial disability rating for an anxiety disorder for the entire initial rating period, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


